Title: To James Madison from William Vans Murray, 15 July 1801
From: Murray, William Vans
To: Madison, James


No. 9.
Sir,
Paris 15 july 1801.
From a conversation which I had two days since with one of the French Ministers, I understand that they are deliberating upon the choice of one of the two following modes of ratification:
To ratify on condition of reciprocal abandonment of pretentions under the 2d. article; or,
To ratify on our terms, but with a declaration incorporated in the language that they consider the Suppression of that article as an abandonment of all claims & pretentions under it. I can answer for the substance only, as it is from conversation that I learn it.
I believe Sir & wish that they will pursue the last mode.
Nothing will be done on my part to affirm their construction of the motives which led the U. S. to the Suppression.
Next to a pure and simple adoption of our act, the last appears to me to be the best for the United States; and if nothing better can be done, I shall exchange on their offering me such a ratification.
The frigate will have sailed about this time I presume. I have the honour to be with great respect Sir yr. mo. ob. hble sert. &c &c &c
W V Murray
 

   
   RC (DNA: RG 59, DD, Netherlands, vol. 4). Marked duplicate; docketed by Wagner as received 21 Nov.


